     Case 3:20-cv-02224-JLS-AHG Document 40 Filed 07/20/21 PageID.422 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    ACRISURE OF CALIFORNIA, LLC,                       Case No.: 3:20-cv-2224-JLS-AHG
13                                      Plaintiff,       CONSENT JUDGMENT AND
      v.                                                 PERMANENT INJUNCTION
14
15    COMFORT INSURANCE SERVICES,                        [ECF No. 39]
      LLC; LAUREN COMFORTI, and RAUL
16
      QUINONES,
17                                   Defendants.
18
19
20         Before the Court is the parties’ Joint Motion for Permanent Injunction (ECF No. 39),
21   filed in accordance with the terms of the parties’ settlement agreement providing that the
22   parties will extend the Court’s existing temporary injunction for two years from the date
23   of their agreement. The parties have consented to the undersigned to retain jurisdiction to
24   enforce the settlement agreement after this case has been dismissed, and the parties’ grant
25   of consent includes the authority to issue injunctive relief as provided by the settlement
26   agreement. See ECF No. 35. Accordingly, the parties’ Joint Motion (ECF No. 39) is
27   GRANTED. The Court hereby enters the following Consent Judgment and Permanent
28   Injunction exactly as submitted by the parties:

                                                     1
                                                                              3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 40 Filed 07/20/21 PageID.423 Page 2 of 3



 1         WHEREAS, this action was commenced on November 16, 2020 by the filing of the
 2   Complaint and Application for Temporary Restraining Order (“Complaint”);
 3         WHEREAS, in the Complaint, Plaintiff Acrisure of California, LLC (“Acrisure”)
 4   sought injunctive relief and money damages against Defendants Comforti Insurance
 5   Services, LLC, Lauren Comforti, and Raul Quinones (“Defendants”) for alleged violations
 6   of their Employment Agreements, misappropriation of trade secrets, and related state and
 7   federal claims;
 8         WHEREAS, the parties stipulate and consent to this Consent Judgment and
 9   Permanent Injunction, to its prompt entry by the Court, and to each and every provision,
10   order, and decree herein.
11         NOW THEREFORE, upon consent of the parties hereto, it is is hereby ORDERED,
12   ADJUDGED, AND DECREED:
13      1. This Court has jurisdiction over the subject matter of this case and jurisdiction over
14         Defendants.
15      2. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
16      3. Acrisure claimed that Defendants committed wrongful conduct including, but not
17         limited to, Defendants’ breaches of (a) Comforti’s and Quinones’s employment
18         agreements, including the wrongful misappropriation of Acrisure’s confidential
19         information and trade secrets such as customer lists; and (b) state and federal
20         statutes relating to the protection of trade secrets.
21      4. The Court, upon motion and argument, issued a temporary restraining order on
22         November 24, 2020.
23      5. The parties then participated in an Early Neutral Evaluation that resulted in
24         resolution of the case, which included a stipulated injunction. Accordingly,
25      6. Defendants Comforti Insurance Services, LLC, Lauren Comforti, and Raul
26         Quinones individually, along with their officers, agents, servants, employees,
27         attorneys and all persons and entities in active concert or participation (directly or
28

                                                    2
                                                                                3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 40 Filed 07/20/21 PageID.424 Page 3 of 3



 1         indirectly) with them (collectively referred to as “Defendants”), are hereby
 2         enjoined, for a period of two (2) years from the date hereof, as follows:
 3            a. Defendants are prohibited from directly or indirectly using, disclosing, or
 4               transmitting for any purpose Plaintiff’s confidential, proprietary, and/or
 5               trade secret information or documents, files, or data belonging to Plaintiff,
 6               including, but not limited to, the specific Plaintiff documents emailed by
 7               Comforti and/or Quinones to their personal email addresses other than
 8               personal records regarding their respective individual compensation and
 9               benefits.
10            b. Defendants are prohibited from requesting, advising, or encouraging any
11               customer or client of Plaintiff referenced in any materials transmitted to
12               Comforti’s or Quinones’s personal email accounts or that remain on any of
13               Defendants’ devices or accounts to terminate or curtail its relationship with
14               Plaintiff.
15            c. Defendants must destroy and may not retain any confidential documents of
16               Plaintiff. Defendants will search for and destroy, within a period of thirty
17               days, any and all documents, whether in paper or electronic form, in
18               Defendants’ possession, custody, or control that reflect confidential,
19               proprietary, or trade secret information of Plaintiff according to the protocol
20               set out in the parties’ settlement agreement.
21      7. The Court retains jurisdiction to enforce the terms of this Injunction and the
22         underlying settlement agreement. A violation of this Injunction may be considered
23         contempt of court.
24         IT IS SO ORDERED.
25   Dated: July 20, 2021
26
27
28

                                                  3
                                                                              3:20-cv-2224-JLS-AHG
